Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Line 12 states “and is closely contact” for examination purposes the examiner interprets this to be “and is closely in contact”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Line 15 states “closely contact with” for examination purposes the examiner interprets this to be “closely in contact with”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (CN 206332101)

With respect to claim 1, Zhu et al. discloses a battery pack case, comprising: 
a case body, comprising an accommodating chamber 3, a side wall of the case body being provided with a maintenance port communicating with the accommodating chamber 3 [Figure 1; 0004-0025]; 
a cover plate  assembly 6/5, detachably connected to an outer surface of the side wall and being capable of opening or closing the maintenance port [Figure 1], the cover plate assembly 6/5 10comprising a cover plate 6 and an outer gasket 5 stacked with each other; 
wherein the cover plate 6 comprises a groove (first concave portion/first limiting portion/first receiving chamber) of the same shape as the outer gasket 5 [0020-0021; Figure 1] an outer area surrounding the center of the cover plate 6 (a first concave portion) formed by being recessed in a thickness direction of the cover plate 6  and an edge of the outer area surrounding the center of the cover plate 6 (first limiting portion) 


With respect to claim 2, Zhu et al. discloses the cover plate 6 further comprising an area that surrounds the groove of the same shape as the outer gasket 5, (reinforcement portion), the reinforcement portion is located in a central area of the cover plate 6 and formed by further recessing the area surrounding the groove (first concave portion) in a direction away from the outer gasket 5.  [Figure 1; 0020-0021]

With respect to claim 3, Zhu et al. discloses a fixing 25assembly 1/2/4/7 connected to an inner surface of the side wall, wherein the fixing assembly 1/2/4/7 comprises a connecting portion 4/7 penetrating through the side wall and the cover plate assembly 

30 With respect to claim 4, Zhu et al. discloses wherein the fixing assembly 1/2/4/7 further 26Preliminary Amendment comprises a fixing plate 1 disposed opposite to the cover plate assembly 6/5, the fixing assembly 1/2/4/7 is connected to the inner surface via the fixing plate 1, and the connecting portion 4/7 is connected to the fixing plate 1.  [0020-0025; Figure1]

5 With respect to claim 5, Zhu et al. discloses wherein the connecting portion 4/7 comprises a connecting rod 4/7 and embedded nut (locking cap) [0020-0021], one end of the connecting rod 4/7 is connected to the fixing plate 1, and the other end of the connecting rod 4/7 passes through the side wall, the outer gasket 5 and the cover plate 6 in the thickness direction and is detachably connected with the embedded nut (locking cap) [0020-0021].  


With respect to claim 6, Zhu et al. discloses wherein a surface of the connecting rod 4/7 mating with the cover plate 6 is a stepped surface.  [Figure 1; Figure 2]


With respect to claim 7, Zhu et al. discloses wherein the fixing assembly 1/2/4/7 further 15comprises an inner gasket 2 stacked with the fixing plate 1 in the thickness 

With respect to claim 8, Zhu et al. discloses wherein the fixing plate 1 comprises an outer area formed around a central open area (second concave portion formed by being recessed in the thickness direction) and an edge of the outer area (second 20limiting portion formed by surrounding an outer periphery of the second concave portion), the fixing plate 1 abuts against the inner surface by the edge of the outer area (second limiting portion) to form an area for gasket 2 (second receiving chamber) disposed surrounding the maintenance port between the outer area (second concave portion) and the inner surface, and the inner gasket 2 is disposed in the area for gasket 2 (second receiving chamber) and is closely contact with the outer area (second concave portion) and the inner surface.  [Figure 1]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 206332101) as applied to claim 1 above, in further view of Maguire (US 2015/0079458)

With respect to claim 9, Zhu et al. discloses wherein the case body comprises a lower case 

Zhu et al. does not disclose wherein the case body comprises an upper cover, the accommodating chamber is formed by enclosure of the lower case and the upper cover together, and the maintenance port is located on the upper cover.  

Maguire discloses a battery pack case, comprising: a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper cover 64 together, and the maintenance port 72 is located on the upper cover 64.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case body of Zhu et al. to 

Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 206332101) in view of Maguire (US 2015/0079458).

With respect to claim 10, Zhu et al. discloses a battery pack case, comprising: 
a case body, comprising an accommodating chamber 3, a side wall of the case body being provided with a maintenance port communicating with the accommodating chamber 3 [Figure 1; 0004-0025]; 
a cover plate  assembly 6/5, detachably connected to an outer surface of the side wall and being capable of opening or closing the maintenance port [Figure 1], the cover plate assembly 6/5 10comprising a cover plate 6 and an outer gasket 5 stacked with each other; 
wherein the cover plate 6 comprises a groove (first concave portion/first limiting portion/first receiving chamber) of the same shape as the outer gasket 5 [0020-0021; Figure 1] an outer area surrounding the center of the cover plate 6 (a first concave portion) formed by being recessed in a thickness direction of the cover plate 6  and an edge of the outer area surrounding the center of the cover plate 6 (first limiting portion) formed by surrounding an outer periphery of the outer area surrounding the center of the cover plate 6 (a first concave portion) and a groove (first receiving chamber) surrounding the 15maintenance port between the outer area surrounding the center of the 

Zhu et al. does not specifically disclose a battery pack comprising a unit cell group disposed in the accommodating chamber, the unit cell group comprising a plurality of stacked unit cells; and an integrated control circuit system, disposed in the accommodating chamber and electrically connected to each unit cell; 20wherein the integrated control circuit system is disposed facing the maintenance port.  

Maguire discloses a battery pack comprising 
a battery pack case, comprising: 
a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper 

a unit cell group disposed in the accommodating chamber [0035], the unit cell group comprising a plurality of stacked unit cells [0035]; and control module (integrated control circuit system), disposed in the accommodating chamber and electrically connected to each unit cell [0050]; 20wherein the control module (integrated control circuit system) is a serviceable part 74 (disposed facing the maintenance port).  [0034-0035; 0050]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery case of Zhu et al. to comprise a unit cell group comprising a plurality of unit cells and a control module disposed in the accommodating chamber, as disclosed in Maguire, in order to form a battery pack to meet the power requirements of the end user such as a battery operated vehicle. [0002-0010]
With respect to claim 11, Zhu et al. discloses the cover plate 6 further comprising an area that surrounds the groove of the same shape as the outer gasket 5, (reinforcement portion), the reinforcement portion is located in a central area of the cover plate 6 and formed by further recessing the area surrounding the groove (first concave portion) in a direction away from the outer gasket 5.  [Figure 1; 0020-0021]

With respect to claim 12, Zhu et al. discloses a fixing 25assembly 1/2/4/7 connected to an inner surface of the side wall, wherein the fixing assembly 1/2/4/7 comprises a connecting portion 4/7 penetrating through the side wall and the cover plate assembly 6/5 in the thickness direction, and the cover plate assembly 6/5 is detachably connected to the outer surface via the connecting portion 4/7.  [Figure 1]

30 With respect to claim 13, Zhu et al. discloses wherein the fixing assembly 1/2/4/7 further 26Preliminary Amendment comprises a fixing plate 1 disposed opposite to the cover plate assembly 6/5, the fixing assembly 1/2/4/7 is connected to the inner surface via the fixing plate 1, and the connecting portion 4/7 is connected to the fixing plate 1.  [0020-0025; Figure1]

5 With respect to claim 14, Zhu et al. discloses wherein the connecting portion 4/7 comprises a connecting rod 4/7 and embedded nut (locking cap) [0020-0021], one end of the connecting rod 4/7 is connected to the fixing plate 1, and the other end of the connecting rod 4/7 passes through the side wall, the outer gasket 5 and the cover plate 6 in the thickness direction and is detachably connected with the embedded nut (locking cap) [0020-0021].  


With respect to claim 15, Zhu et al. discloses wherein a surface of the connecting rod 4/7 mating with the cover plate 6 is a stepped surface.  [Figure 1; Figure 2]


With respect to claim 16, Zhu et al. discloses wherein the fixing assembly 1/2/4/7 further 15comprises an inner gasket 2 stacked with the fixing plate 1 in the thickness direction, and the inner gasket 2 is located between the fixing plate 1 and the inner surface [Figure 1].  

With respect to claim 17, Zhu et al. discloses wherein the fixing plate 1 comprises an outer area formed around a central open area (second concave portion formed by being recessed in the thickness direction) and an edge of the outer area (second 20limiting portion formed by surrounding an outer periphery of the second concave portion), the fixing plate 1 abuts against the inner surface by the edge of the outer area (second limiting portion) to form an area for gasket 2 (second receiving chamber) disposed surrounding the maintenance port between the outer area (second concave portion) and the inner surface, and the inner gasket 2 is disposed in the area for gasket 2 (second receiving chamber) and is closely contact with the outer area (second concave portion) and the inner surface.  [Figure 1]


With respect to claim 18, Zhu et al. discloses wherein the case body comprises a lower case 



Maguire discloses a battery pack case, comprising: a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper cover 64 together, and the maintenance port 72 is located on the upper cover 64.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case body of Zhu et al. to comprise an upper cover wherein the maintenance port is located on the upper cover, as disclosed in Maguire, in order to allow for access to serviceable parts while adequately resisting moisture ingress. [0003]

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 206332101) as applied to claim 2 above, in further view of Maguire (US 2015/0079458).

With respect to claim 19, Zhu et al. discloses wherein the case body comprises a lower case 

Zhu et al. does not disclose wherein the case body comprises an upper cover, the accommodating chamber is formed by enclosure of the lower case and the upper cover together, and the maintenance port is located on the upper cover.  

Maguire discloses a battery pack case, comprising: a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper cover 64 together, and the maintenance port 72 is located on the upper cover 64.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case body of Zhu et al. to comprise an upper cover wherein the maintenance port is located on the upper cover, as disclosed in Maguire, in order to allow for access to serviceable parts while adequately resisting moisture ingress. [0003]


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 206332101) as applied to claim 3 above, in further view of Maguire (US 2015/0079458)
With respect to claim 20, Zhu et al. discloses wherein the case body comprises a lower case 

Zhu et al. does not disclose wherein the case body comprises an upper cover, the accommodating chamber is formed by enclosure of the lower case and the upper cover together, and the maintenance port is located on the upper cover.  

Maguire discloses a battery pack case, comprising: a case body 62/64, comprising an accommodating chamber, a wall of the case body 62/64 being provided with a maintenance port 72 communicating with the accommodating chamber [Figure 2; 0030-0050]; wherein the case body 62/64 comprises a lower case 62 and an upper cover  64 connected to each other [Figure 2], the accommodating chamber is formed by enclosure of the lower case 62 and the upper cover 64 together, and the maintenance port 72 is located on the upper cover 64.  [Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case body of Zhu et al. to comprise an upper cover wherein the maintenance port is located on the upper cover, as disclosed in Maguire, in order to allow for access to serviceable parts while adequately resisting moisture ingress. [0003]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 2017/0225715)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIRAN Akhtar/Examiner, Art Unit 1723